Title: To George Washington from Richard Harrison, 10 July 1786
From: Harrison, Richard
To: Washington, George

 

Sir,
Cork [Ireland] 10 July, 1786.

Passing through Madrid some time since Mr Carmichael encharged me with two Toledo Blades for your Excelly which I hoped for the pleasure of delivering in person. But the period of my return to America being yet uncertain, I now commit them with this to the care of Capt. Sullivan of the Union, bound to Alexandria. Wishing them safe, I have the honor to remain, with the most perfect respect, Sir, Your most obt & humble Servant

R. Harrison

